George Rose Smith, J., on rehearing. In a petition for rehearing the appellants insist that the rule of Haggart v. Ranney should not be applied in this case, for the reason that in 1941 and 1942 J. R. Wilson, one of the appellee’s predecessors in title, was the owner of the 40.45-acre tract and was also the owner of an undivided one-third interest in the 20.97-acre tract. It is accordingly argued that the two parcels had a common owner, so that the rule of Haggart v. Ranney is inapplicable. Assuming that this contention may be presented for the first time on rehearing, the present petition does not sufficiently show that Wilson had any interest in the 20.97 acres, nor are we referred to such proof in the appellants’ abstract or in the record, as Rule 20 (h) requires. The record shows, as we stated in the original opinion, that in 1930 the 20.97-acre tract was allotted to Wood and Fnrlow. To show Wilson’s supposed ownership the appellants now refer us to certain tax receipts in which he is listed as an owner, along with Wood and Furlow, but a mere tax receipt does not establish ownership. We are also told that Wilson was a plaintiff in the related case of Wood v. McCoy, cited in our original opinion, but that fact alone does not prove his ownership, and we cannot explore the record in that appeal, for we do not take judicial notice of the facts in other cases in this court. Murphy v. Citizens’ Bank of Junction City, 82 Ark. 131, 100 S. W. 894, 11 L. R. A. N. S. 616, 12 Ann. Cas. 535. The petition for rehearing is denied.